     Case: 1:18-cv-05587 Document #: 781 Filed: 08/31/20 Page 1 of 2 PageID #:16939


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                               )
U.S. SECURITIES AND EXCHANGE                   )
COMMISSION,                                    )
                      Plaintiff,               )
                                               )    Case Action No. 18 CV 5587
v.                                             )
                                               )    Judge John Z. Lee
EQUITYBUILD, INC., EQUITYBUILD                 )
FINANCE, LLC, JEROME H. COHEN,                 )
And SHAUN D. COHEN                             )
                       Defendants.             )
                                               )

       1111 CREST DR., LLC, PAKRAVAN LIVING TRUST, HAMID ISMAIL, AND
     FARSAA, INC. RESPONSE TO RECEIVER’S SEVENTH INTERIM APPLICATION
     AND MOTION FOR COURT APPROVAL OF PAYMENT OF FEES AND EXPENSES
            OF RECEIVER AND RECEIVER’S RETAINED PROFESSIONALS

         1111 Crest Dr., LLC, Pakravan Living Trust, Hamid Ismail and Farsaa, Inc., the

mortgagees to the real properties located at 5450-52 S. Indiana Avenue and 7749-59 S. Yates, by

their undersigned attorneys, and in Response to Receiver’s Seventh Interim Application And

Motion For Court Approval Of Payment Of Fees And Expenses Of Receiver And Receiver’s

Retained Professionals (Doc #755), adopt the Mortgagees’ Response to Receiver’s Seventh

Interim Application And Motion For Court Approval Of Payment Of Fees And Expenses Of

Receiver And Receiver’s Retained Professionals (Doc No. 777).

                                                    Respectfully submitted,

Dated: August 31, 2020                              /s/William D. Cherny
                                                    William D. Cherny
                                                    Cherny Law Offices, P.C.
                                                    111 E. Jefferson Ave.
                                                    Naperville, IL 60540
                                                    (630) 219-4381
                                                    bill@chernylaw.com
                                                    Counsel for 1111 Crest Dr., LLC, Pakravan
                                                    Living Trust, Hamid Ismail and Farsaa, Inc.
   Case: 1:18-cv-05587 Document #: 781 Filed: 08/31/20 Page 2 of 2 PageID #:16940




                               CERTIFICATE OF SERVICE

        I hereby certify that on August 31, 2020, I served the foregoing 1111 Crest Dr., LLC,
Pakravan Living Trust, Hamid Ismail, and Farsaa, Inc. Opposition To Receiver’s Second Motion
For Restoration Of Funds Expended For The Benefit Of Other Properties electronically via the
Court’s ECF system on all counsel of record.

                                           /s/William D. Cherny
